Title: From James Madison to Thomas Jefferson, 18 March 1782
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. March 18th. 1782

In my last to you on the subject of the map in the hands of Dr. Smith I informed you of the little chance of getting a copy of it for you. Nothing has since occurred wch. affords the least expectation from that quarter, but I have met with a bundle of old pamplets belonging to the public Library here in which is a map published in 1650 which from this & other circumstances I am pretty confident is of the same impression with that of Doctr. Smith’s. It represents the South sea at about 10 days travel from the heads or falls I forget which of James River. From the tenor however of the pamphlet to which it is immediately annexed & indeed of the whole collection there is just ground to suspect that this representation was an artifice to favor the object of the publications which evidently was to entice imigrants from England by a flattering picture of the advantages of this Country, one of which dwelt on in all the pamphlets is the vicinity of the S. Sea, and the facility it afforded of a trade with the Eastern World. Another circumstance wch. lessens much the value of this map to the Antiquary is that it is more modern by 25 years than those extant in Purchase’s pilgrim, wch. are referred to in the Negociations between the British & french Commissaries touching the bounds of N. Scotia as the first of Authenticity relating to this part of the world. If notwithstanding these considerations you still desire that a copy be taken from the map above described I shall with pleasure execute your orders, or if you wish that a copy of the map of Virga. or of the whole country may be taken from those in Purchase, your orders shall be equally attended to. I much doubt however whether that book be so extremely scarce as to require a transcript from it for the purpose you seem to have in view.
You will find in the inclosed gazette all our latest intelligence both from Europe & the W. Indies. The Ministerial speeches in Parliament as well as other considerations render it pretty certain that the system for recovering America will be changed. A peace with Holland & a suspension of the expensive operations in America, are to give their resources full play agst. France & Spain, whilst all the arts of division & seduction will probably be practised on the U. States.

Congress have taken no step in the business of the Western territory since the report of the Committee of which I have already given you an account, & which we hear arrived at Richmond on the day of the Ajournment of the Assembly. We wish it to undergo their consideration, & to receive their instructions before we again move in it. Mr. Randolph by whom this goes, will probably be present at the May Session & will be possessed of every information that may be necessary. I refer you to the interview with him which I hope that occasion will afford you for other congressional intelligence.
I am this moment told that pretty certain information is come to hand of the final reduction of St. Kitts.
With great regard I am Dr. Sr. Yr. obt. friend & Servt.
J. Madison Jr.
